MEMORANDUM**
Michael Taylor appeals pro se the judgment of the district court dismissing his action alleging violations of the Racketeering Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1964, by means of attempted extortion, mail fraud, publication of nonexistent judicial decisions, and tampering with court records.1 We have jurisdiction pursuant to 28 U.S.C. § 1291, we review de novo, Howard v. America Online Inc., 208 F.3d 741, 746 (9th Cir.2000), and we affirm.
The district court properly determined that Taylor failed to state a RICO claim because the allegations in the complaint did not constitute a pattern of racketeering activity, nor did they set forth a tangible financial loss or injury. See id.; Chaset v. Fleer/Skybox Int’l., LP, 300 F.3d 1083, 1087 (9th Cir.2002). Because the events which formed the basis for Taylor’s allegations could not form the basis for a RICO claim, the district court properly denied leave to amend. See Chaset, 300 F.3d at 1088.
We conclude that Taylor’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Taylor does not appeal the district court’s dismissal of defendants Dunn-Ruiz or Tryon for failure to effect service.